              Case 2:20-cv-07672 Document 4-1 Filed 08/24/20 Page 1 of 3 Page ID #:48

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                       Central District
                                                   __________  District of
                                                                        of California
                                                                           __________

          TIKTOK INC. and BYTEDANCE LTD.                           )
                                                                   )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No. 2:20-cv-7672
                                                                   )
    DONALD J. TRUMP, in his official capacity as                   )
  President of the United States; WILBUR L. ROSS,                  )
      JR., in his official capacity as Secretary of                )
              Commerce; (see attached)                             )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Wilbur L. Ross
                                           Secretary of Commerce
                                           U.S. Department of Commerce
                                           1401 Constitution Ave NW
                                           Washington, DC 20230



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: John E. Hall
                                           Covington & Burling LLP
                                           The New York Times Building
                                           620 Eighth Avenue
                                           New York, New York 10018-1405


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
               Case 2:20-cv-07672 Document 4-1 Filed 08/24/20 Page 2 of 3 Page ID #:49

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
 Case 2:20-cv-07672 Document 4-1 Filed 08/24/20 Page 3 of 3 Page ID #:50



 1   Beth S. Brinkmann (SBN 129937)**
     bbrinkmann@cov.com
 2   Alexander A. Berengaut*
     aberengaut@cov.com
 3   Megan C. Keenan*
     mkeenan@cov.com
 4   COVINGTON & BURLING LLP
     850 Tenth Street, NW
 5   Washington, DC 20001
     Telephone: +1 (202) 662-6000
 6   Facsimile: + 1 (202) 778-6000
 7   John E. Hall (SBN 118877)
     jhall@cov.com
 8   Anders Linderot*
     alinderot@cov.com
 9   COVINGTON & BURLING LLP
     620 Eighth Avenue
10   New York, New York 10018-1405
     Telephone: +1 (212) 841-1000
11   Facsimile: + 1 (212) 841-1010
12   Mitchell A. Kamin (SBN 202788)
     mkamin@cov.com
13   Benjamin G. Cain (SBN 325122)**
     bcain@cov.com
14   COVINGTON & BURLING LLP
     1999 Avenue of the Stars, Suite 3500
15   Los Angeles, California 90067-4643
     Telephone: + 1 (424) 332-4800
16   Facsimile: + 1 (424) 332-4749
17   Attorneys for Plaintiffs
18    *Pro hac vice application forthcoming
     **C.D. California admission forthcoming
19
                         UNITED STATES DISTRICT COURT
20                      CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION
21
                                                   Case No. 2:20-cv-7672
22   TIKTOK INC. and BYTEDANCE LTD.,
23                       Plaintiffs,               COMPLAINT FOR INJUNCTIVE
                                                   AND DECLARATORY RELIEF
24          v.
25   DONALD J. TRUMP, in his official
     capacity as President of the United States;
26   WILBUR L. ROSS, JR., in his official
     capacity as Secretary of Commerce; and
27   U.S. DEPARTMENT OF COMMERCE,
28                       Defendants.

                      COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
